Citation Nr: 0433413	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  99-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right foot and ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action by the RO 
that denied service connection for arthritis of the right 
foot and ankle, service connection for bilateral plantar 
fasciitis and a compensable rating for a scar on the right 
foot, residual of a granuloma on the right foot.  The RO 
granted service connection for post-traumatic stress disorder 
(PTSD), which was assigned a 30 percent rating from May 15, 
1998.  In a rating action in August 2003, the RO increased 
the rating for the veteran's right foot scar to 10 percent 
from May 15, 1998 and also increased the rating for PTSD to 
50 percent from May 15, 1998.  

In an August 2003, rating decision the RO effectively granted 
service connection for plantar fasciitis of the right foot.

In a rating action in October 2003 the RO increased the 
rating for PTSD to 70 percent, effective May 15, 1998, and 
granted entitlement to a total rating for compensation 
purposes based on individual unemployability.

During an August 2004 hearing at the RO before the 
undersigned, the veteran testified that he wished to withdraw 
his appeal in regard to the issues of service connection for 
plantar fasciitis of the left foot, an increased rating for 
PTSD and an increased rating for his right foot disability 
(currently described as "scar, excision of foreign body 
granuloma, plantar aspect right foot").  Accordingly, these 
issues are no longer before the Board.  38 C.F.R. § 20.204(b) 
(2003).

Although, the statement of the case, and other decisional 
documents have listed the remaining issue as a claim for 
service connection for arthritis of the right foot and ankle, 
it is clear from the veteran's hearing testimony, and other 
contentions that he is claiming service connection for 
additional disability of the right foot and ankle, not 
limited to arthritis.  Therefore, the Board has listed the 
issue as entitlement to service connection for a right foot 
and ankle disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran underwent a VA Agent 
Orange examination at the VA Medical Center in Loma Linda, 
California, in April or May 1998.  No copy of the report of 
this examination is currently in the claims folder.  

In addition the veteran has reported that he received 
treatment for his right foot disability at a VA outpatient 
clinic in Los Angeles, California, during 1969 and 1970, but 
clinical records reflecting this treatment are also of 
record.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These requirements 
are met in this case.  An examination is needed to clarify 
the current disabilities of the right foot and ankle and to 
obtain an opinion as to whether these disabilities are 
related to a disease or injury incurred in service.

In View of the above, this is REMANDED for the following:  

1.  The AMC or RO should obtain copies of 
the veteran's reported treatment for his 
right foot disability at a VA outpatient 
clinic in Los Angeles, California from 
1969 to 1970.  The veteran should be 
asked to provide any information needed 
to complete the request.

2.  The AMC or RO should also obtain a 
copy of the report of the VA Agent Orange 
examination conducted at the VA Medical 
Center in Loma Linda, California during 
April or May 1998.

3.  The AMC or RO should afford the 
veteran an examination of the feet and 
ankles.  The examiner should review the 
claims folder, and note such review in 
the examination report or in an addendum.  
For each disability of the right foot or 
ankle identified, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the disability 
is the result of disease or injury during 
active service (including the service 
connected right foot disability).

4.  Then, the AMC or RO should re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to this Board for further 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


